 Case 2:21-cv-04232-KM-JBC Document 2 Filed 03/10/21 Page 1 of 3 PageID: 31




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
_________________________________________
ANTHONY BOWENS,                           :
                                          :
            Plaintiff,                    :  Civ. No. 21-4232 (KM) (JBC)
                                          :
            v.                            :
                                          :
UNITED STATES OF AMERICA,                 :  OPINION
                                          :
            Defendant.                    :
_________________________________________ :


KEVIN MCNULTY, U.S.D.J.

        Plaintiff, Anthony Bowens, an inmate currently confined at Essex County Correctional

Facility in Newark, New Jersey, has filed a pro se civil rights complaint, as well as an application

to proceed in forma pauperis. (DE 1; DE 1-1.) As Plaintiff’s in forma pauperis application is

incomplete, it will be denied without prejudice and this case will be administratively terminated.

        A complaint must generally include either a $402.00 fee (a $350.00 filing fee plus a $52.00

administrative fee) or an application to proceed in forma pauperis. 28 U.S.C. §§ 1914(a), 1915(a).

If a prisoner plaintiff is proceeding in forma pauperis, the $350.00 filing fee is still assessed, but

may be paid in installments as described below. 28 U.S.C. § 1915(b).

        A prisoner who seeks to proceed in forma pauperis must submit an affidavit, including a

statement of all assets, stating that the prisoner is unable to pay the applicable filing fee. See 28

U.S.C. § 1915(a)(1). The prisoner must also submit a certified copy of his inmate trust fund account

statement for the six-month period immediately preceding the filing of his complaint. See id. §

1915(a)(2). The prisoner must obtain this statement from the appropriate official of each prison at

which he was or is confined. See id.; see also L. Civ. R. 81.2(b) (“Whenever a Federal, State, or

local prisoner submits a civil rights complaint, . . . the prisoner shall also submit an affidavit setting
 Case 2:21-cv-04232-KM-JBC Document 2 Filed 03/10/21 Page 2 of 3 PageID: 32




forth information which establishes that the prisoner is unable to pay the fees and costs of the

proceedings and shall further submit a certification signed by an authorized officer of the

institution certifying (1) the amount presently on deposit in the prisoner’s prison account and, (2)

the greatest amount on deposit in the prisoner’s prison account during the six-month period prior

to the date of the certification.”).

        Even if a prisoner is granted in forma pauperis status, he must pay the full amount of the

filing fee of $350.00. See 28 U.S.C. § 1915(b)(1). In each month that the amount in the prisoner’s

account exceeds $10.00, the agency having custody of the prisoner shall assess, deduct from the

prisoner’s account, and forward to the Clerk of the Court, payment equal to 20% of the preceding

month’s income credited to the prisoner’s account. See id. § 1915(b)(2). The deductions will

continue until the $350.00 filing fee is paid.

        Even if the necessary fees are paid and the complaint is accepted for filing, the Court may

nevertheless immediately dismiss the case. The Court must review the complaint and dismiss it if

it finds that the action (1) is frivolous or malicious, (2) fails to state a claim upon which relief may

be granted, or (3) seeks monetary relief against a defendant who is immune from such relief. See

id. § 1915(e)(2)(B); see also id. § 1915A(b).

        If the plaintiff has, on three or more prior occasions while incarcerated, brought an action

or appeal in a court that was dismissed on any of the grounds listed above, he cannot bring another

action in forma pauperis unless he is in imminent danger of serious physical injury. See id. §

1915(g).

        In this case, Plaintiff has not paid the $402.00 filing fee, and his application to proceed in

forma pauperis is incomplete. Specifically, the in forma pauperis application Plaintiff included is

for another individual named Rasheem Langley and does not pertain to Plaintiff himself. (See DE



                                                   2
 Case 2:21-cv-04232-KM-JBC Document 2 Filed 03/10/21 Page 3 of 3 PageID: 33




1-1.) Therefore, Plaintiff’s application will be denied without prejudice at this time. The Clerk of

the Court will be ordered to administratively close this case. Plaintiff may reopen this action,

however, by either paying the filing fee or submitting his own complete in forma pauperis

application.



                                                             /s/ Kevin McNulty

DATED: March 10, 2021                                        ______________________________
                                                             KEVIN MCNULTY
                                                             United States District Judge




                                                 3
